Citation Nr: 9908304	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for stress 
fracture of the right foot with tarsal tunnel syndrome and 
plantar fasciitis, postoperative, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for stress 
fracture of the left foot with tarsal tunnel syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
bilateral tarsal tunnel syndrome of the feet and service 
connection for plantar fasciitis of the right foot.  As a 
result, the rating decision recharacterized the veteran's 
service-connected disabilities as stress fracture of the 
right foot with tarsal tunnel syndrome and plantar fasciitis, 
postoperative, evaluated as 20 percent disabling; and stress 
fracture of the left foot with tarsal tunnel syndrome, 
evaluated as 10 percent disabling.  The effective date for 
each increased (compensable) evaluation was October 1993.  
During the pendency of the appeal, an October 1997 rating 
decision granted an effective date of May 1993 for the 
increased (compensable) evaluations.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his right and left foot disabilities do not 
adequately reflect the severity of those disabilities.  He 
contends that his disabilities result in pain that reduces 
his ability to walk, requires medication and a cane, and 
interferes with his sleep.  Therefore, a favorable 
determination has been requested.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 30 
percent evaluation for right foot disability, and a 20 
percent evaluation for left foot disability. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's stress fracture of the right foot with 
tarsal tunnel syndrome and plantar fasciitis, postoperative, 
are manifested by swelling and pain on use.

3.  The veteran's stress fracture of the left foot with 
tarsal tunnel syndrome are manifested by swelling and pain on 
use.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for stress 
fracture of the right foot with tarsal tunnel syndrome and 
plantar fasciitis, postoperative, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1998).

2.  The criteria for a 20 percent evaluation for stress 
fracture of the left foot with tarsal tunnel syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  The veteran has been afforded a recent VA 
examination, and post service VA and private medical records 
have been associated with the claims file.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

I.  Factual background.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, an October 1978 
rating decision granted the veteran service connection for 
residuals of bilateral stress fractures of the heels, 
evaluated as noncompensable, effective August 1978.

The May 1997 rating decision on appeal granted service 
connection for bilateral tarsal tunnel syndrome of the feet 
and service connection for plantar fasciitis of the right 
foot.  The veteran's stress fracture of the right foot with 
tarsal tunnel syndrome and plantar fasciitis, postoperative, 
was evaluated as 20 percent disabling.  The veteran's stress 
fracture of the left foot with tarsal tunnel syndrome was 
evaluated as 10 percent disabling.  

The report of an April 1997 VA examination reflects that the 
veteran stated that he had had foot pain ever since incurring 
bilateral foot fractures during military service.  Tarsal 
tunnel surgery had been performed on his right foot a couple 
of years earlier.  At that time, the veteran had been 
complaining of heel pain that resulted in limited weight-
bearing and inability to walk on both feet.  

The examiner stated the belief that the veteran's stress 
fractures caused or were contributory to the veteran's tarsal 
tunnel syndrome and plantar fasciitis.  In describing the 
degree of functional impairment stemming from the veteran's 
bilateral stress fractures, the examiner noted that the 
veteran was on Social Security and was therefore able to stay 
off his feet when necessary.  It was noted that the veteran 
stated that he was unable to jump or run due to pain.  The 
veteran also reported he could stand only for about 30 
minutes straight, at which point pain in the heel caused him 
to sit down.  He reported he could walk only about one 
quarter of a mile, and then had to sit down.  

A February 1994 letter from Lawrence A. DiDomenico, D.P.M., 
received in April 1994, notes the veteran's complaints of 
painful right heel, and also a numbing, tingling and burning 
sensation radiating from the tarsal tunnel proximal and 
distal down to his toes.  Reportedly, the veteran complained 
of increased pain and difficulty with daily activities and 
even with acceleration of an automobile.  It was noted that 
the veteran had been treated surgically and conservatively 
with electric stimulation, ultrasound therapy, whirlpool 
therapy, anti-inflammatory and injection therapy.  

VA outpatient treatment reports show that the veteran 
variously complained of bilateral heel and foot pain, along 
with pins and prickling, from October 1994 to January 1995.  
On physical examination, there was pain on palpation of the 
heel and ankle bilaterally, and no swelling on physical 
examination.  Radiographic examination found mild 
degenerative changes bilaterally, otherwise normal.  The 
veteran was prescribed Motrin. 

Evidence of record includes reports of treatment by Dr. 
DiDomenico, dated from May 1993 to March 1994.  The records 
show that the veteran initially complained of painful feet 
and ankles, bilaterally.  Records from David N. Bear, D.P.M., 
reflect that the veteran underwent surgical correction of the 
feet.  Thereafter, the veteran continued to complain of pain, 
numbing, tingling and burning, as well as pain on 
dorsiflexion of the toes, standing, ambulating, normal 
activity and driving a car.  The post-surgical complaints 
pertained primarily to the right foot.  Treatment consisted 
of whirlpool therapy, ultrasound therapy, electric 
stimulation, injections to the right foot, and low dye 
tapping of the right foot.  

During a July 1998 personal hearing before the undersigned 
Board member, the veteran testified that he had swelling and 
constant bilateral foot pain, that was the same intensity in 
each foot.  He stated he also often had sharp shocks of pain, 
similar to electric shocks, that occurred when climbing steps 
or pressing car pedals.  Reportedly, pain caused the veteran 
to walk with great care, and he also would get cramps from 
his toes to his knees.  He indicated the cramping occurred 
from two to three times a day, to two to three times a week, 
and was worse in winter.  The veteran testified he was unable 
to walk barefoot as it was too painful.  He indicated he was 
unable to mow his lawn or shovel snow.  Reportedly, because 
of his pain, he could walk only 200 feet and stand for only 
ten minutes.  He indicated he had been prescribed a cane 
because of his service-connected feet disabilities, not 
because of any non-service-connected disabilities.  
Reportedly, pain and cramping prevented the veteran from 
sleeping more than four hours at a time without interruption.  
He indicated he saw a private doctor, Dr. Vandevender, who 
was not a specialist, and who treated him only with a 
prescription of Naproxen as an anti-inflammatory, and 
Cyclobenzaprine for cramping.  He reported that he no longer 
received treatment from the VA as VA would not schedule 
further appointments.

Along with a proper waiver of adjudication by the RO, the 
veteran submitted evidence of July 1998 prescriptions for a 
cane, Naproxen and Cyclobenzaprine from Nanette Vandevender, 
D.O. 

The Board finds that sufficient medical records regarding 
treatment by Dr. Vandevender have been associated with the 
claims file.  The veteran testified that Dr. Vandevender was 
a general practitioner, and accordingly her treatment 
consisted of prescribing medication.  As the veteran has 
submitted evidence of these prescriptions, additional 
evidentiary development is not necessary.  

II.  Legal Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Each of the veteran's foot disabilities have been evaluated 
as a foot injury.  According to the Rating Schedule, moderate 
foot injuries warrant a 10 percent evaluation.  Moderately 
severe foot injuries warrant a 20 percent evaluation, and 
severe foot injuries warrant a 30 percent evaluation.  
Diagnostic Code 5284.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See, Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The Board finds that the evidence does support additional 
compensation for each of the veteran's foot disabilities, 
based on pain on use.  The veteran has consistently 
complained of bilateral foot and ankle pain that prevents him 
from walking short distances or standing for more than short 
amounts of time.  Private medical records provide that the 
veteran experiences bilateral foot pain even during normal 
activity.  These complaints have been made in the context of 
private and VA medical treatment as well as his claim for 
increased compensation.  The objective medical evidence of 
record supports the veteran's contentions with prescriptions 
for various medications and a cane.

Considering the objective evidence of the pain on use caused 
by the veteran's service-connected disabilities of the feet, 
the Board finds that each of the veteran's disabilities 
warrants an additional 10 percent evaluation.  DeLuca, 8 Vet 
App at 202; 38 C.F.R. §§ 4.40, 4.45.  Thus, it is the 
decision of the Board that with consideration of the 
functional impairment due to pain, the veteran's stress 
fracture of the right foot with tarsal tunnel syndrome and 
plantar fasciitis, postoperative, more closely approximate 
severe right foot injury.  As such, a 30 percent evaluation 
is warranted for the right foot injury postoperative 
residuals.  This is the maximum schedular evaluation 
assignable under Diagnostic Code 5284.  It is also the 
decision of the Board that with consideration of the 
functional impairment due to pain, the veteran's stress 
fracture of the left foot with tarsal tunnel syndrome, more 
closely approximates moderately severe left foot injury.  As 
such, a 20 percent evaluation is warranted for the left foot 
injury residuals.  A higher disability evaluation for the 
left foot injury residuals is not warranted as private 
medical records reflect that post-surgical complaints 
pertained primarily to the right foot.  This is consistent 
with less functional impairment due to pain in the left foot.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Subject to the regulations governing the award of monetary 
benefits, a 30 percent evaluation for stress fracture of the 
right foot with tarsal tunnel syndrome and plantar fasciitis, 
postoperative, is granted.

Subject to the regulations governing the award of monetary 
benefits, a 20 percent evaluation for stress fracture of the 
left foot with tarsal tunnel syndrome is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



